DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-2 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: 
A misfire detection apparatus that is applied to an internal combustion engine of which a crankshaft is connected to a power transmission destination via a damper, the misfire detection apparatus comprising an electronic control unit configured to execute: 
a crank-side acquisition process of acquiring a crank-side speed that is a rotation speed of the crankshaft in a small rotation angle range at every predetermined rotation angle of the crankshaft; a downstream-side acquisition process of acquiring a downstream-side speed that is a rotation speed of a portion of the damper, opposite from the crankshaft, in a small rotation angle range at predetermined time intervals by communication from an external device outside the misfire detection apparatus; 
a calculation process of calculating a torsion speed component based on a physical model of which an input is a difference between the crank-side speed and the downstream-side speed, the torsion speed component being a component due to torsion of the damper in the crank-side speed; 
a determination process of determining whether there is a misfire in the internal combustion engine based on a determination speed variable that is a variable indicating a rotation speed of the crankshaft, from which the torsion speed component has been removed; 
and a phase compensation process of compensating a phase difference between the downstream-side speed and the crank-side speed that are used to calculate the difference that is the input of the physical model and varying a phase compensation amount for compensating the phase difference according to the rotation speed of the crankshaft, the phase compensation2Application No. 17/304,023 Reply to Office Action of December 9, 2021process including a process of reducing the phase compensation amount when the rotation speed of the crankshaft is high than when the rotation speed of the crankshaft is low, the phase compensation amount including an amount of delay in acquisition time of the downstream-side speed that is used to calculate the difference from acquisition time of the crank-side speed that is used to calculate the difference, 
wherein the phase compensation process further includes: a phase compensation amount calculation process of calculating the phase compensation amount such that a value of the phase compensation amount is smaller when the rotation speed of the crankshaft is high than when the rotation speed of the crankshaft is low; 
and an interpolation process of calculating the downstream-side speed that is used to calculate the difference by interpolation using the downstream-side speeds each acquired at time latest to a corresponding one of a pair of acquisition times in the crank-side acquisition process, the pair of acquisition times coming before and after time delayed by the phase compensation amount with respect to the acquisition time of the crank-side speed that is used to calculate the difference.
Suzuki (U.S. 2009/0145210A1; hereafter referred to as Suzuki1) and Suzuki (U.S. 2009/0308145A1; hereafter referred to as Suzuki2) are considered the closest prior art.  Suzuki1 discloses “A misfire determination device for a multi-cylinder internal combustion engine, of which an output shaft is connected, through a torsion element, to a downstream shaft downstream of the torsion element, includes: an first portion for detecting an output shaft rotational speed that is the rotational speed of the output shaft; a second portion for detecting a downstream shaft rotational speed that is the rotational speed of the downstream shaft; a third portion that calculates a component caused by an influence of resonance due to torsion of the torsion element on the output shaft rotational speed, based on the acquired output shaft rotational speed and the acquired downstream shaft rotational speed; and a fourth portion for determining the occurrence of the misfire in the internal combustion engine based on a rotational speed that is obtained by subtracting the calculated component from the detected output shaft rotational speed.” (Abstract).  Suzuki2 discloses “A damper post-stage rotation speed in a post-stage of a damper calculated from motor rotation speeds and an engine rotation speed are used to calculate a resonance influence component, and the resonance influence component is subtracted from the engine rotation speed to calculate a determination rotation speed. Then, the determination rotation speed is used to determine a misfire of an engine. This allows determination of the misfire of the engine with higher accuracy even if resonance caused by torsion of the damper occurs.” (Abstract) However, neither Suzuki1 nor Suzuki2 explicitly teach or suggest either alone or in combination, a controller configured to execute a phase compensation process which is based on a rotation speed of a portion of the damper and a crank-side speed that is a rotation speed of the crankshaft in a small rotation angle, and varying/interpolating the phase compensation amount, as-claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747